             Case 3:19-cv-00136-LPR Document 25 Filed 06/26/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

VAN RAZOR, ROBERT MOORE, AND                                                        PLAINTIFFS
SHAUNCY PERRY, EACH
INDIVIDUALLY AND ON BEHALF OF
ALL OTHERS SIMILARLY SITUATED,

v.                                Case No. 3:19-cv-136-LPR


THOMPSON INDUSTRIAL SERVICES,
LLC                                                                                DEFENDANT


                                             ORDER

          Before the Court are the Parties’ Joint Motion and Amended Joint Motion to Approve

Settlement Agreement and Dismiss the Case with Prejudice.1 With the revisions set forth in the

Amended Joint Motion, the Court approves the settlement as fair and reasonable. The Court also

specifically approves the revised attorneys’ fees and costs award of $10,000. In so doing, the

Court notes that it understands, and conditions its approval of the fees and costs on, the fact that

Plaintiffs’ counsel is not collecting any additional monies from the Plaintiffs themselves. The

Court DISMISSES the case with prejudice. The Court maintains jurisdiction to enforce the revised

settlement.


          IT IS SO ORDERED this 26th day of June 2020.


                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE




1
    Docs. 19 & 24.
